Dykman, J.
This is an action to procure the specific performance of a contract in writing for the sale of real property. By the contract the plaintiffs, as executors of the last will and testament of Roza Johnson, deceased, agreed to sell, and the defendant agreed to buy, two lots of land, and the buildings thereon, in the town of Sew Lots in Kings county. The defendant raised objections to the right of the plaintiffs to make the sale of the property, and also in relation to certain taxes upon the property, but the objections were frivolous, and entirely insufficient to justify the defendant in refusing *1003to consummate his purchase and perform his contract. The trial judge found the facts and the law against the defendant, and his decision is fully justified by the evidence. There is no merit in the appeal, and the judgment should be affirmed, with costs.